Citation Nr: 1822798	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri
 
 
THE ISSUE
 
Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease and stenosis. 
 
 
REPRESENTATION
 
Appellant represented by:  Missouri Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from July 1965 to July 1969 and from June 1971 to June 1975. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for a cervical degenerative disc disease and cervical spinal stenosis. 
 
In December 2013, VA issued a statement of the case addressing the cervical spine issue and another addressing service connection for dyssomnia. The Veteran did not perfect a timely appeal with regard to the issue of entitlement to service connection for dyssomnia.  As such, it is not for consideration.  38 U.S.C. § 7105 (2012).
 
In December 2016, a videoconference hearing was held before the undersigned Veterans Law Judge. At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction. The Veteran also requested a copy of the hearing transcript. The Board acknowledges that the transcript was not provided. In light of the favorable decision herein, the Veteran is not prejudiced by this action. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
 
FINDING OF FACT
 
The evidence is at least in equipoise as to whether the Veteran's cervical spine disorder is related to active service. 
 
 
 
 
CONCLUSION OF LAW
 
Resolving reasonable doubt in the Veteran's favor, a cervical spine disorder, to include degenerative disc disease and stenosis, was incurred during active service. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
Considering the decision to grant entitlement to service connection for a cervical spine disorder, a discussion of whether VA complied with the notice and assistance requirements of the VCAA, 38 U.S.C. § 5100 et seq. (2012), is not required. 
 
Analysis
 
The Veteran contends that he injured his neck in a 1972 slip and fall. At the hearing, he testified that he landed squarely on his back. He reports going to an emergency room and telling medical personnel that he hurt his entire back, from his head to the tailbone. The corpsman asked him where it hurt the worst and he told them it was his lower back. He denied any post-service injuries. The Veteran is service-connected for lumbar degenerative joint disease related to the reported fall. 
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
 
Service connection for arthritis may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).
 
Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a) (2017).
 
Service treatment records show the Veteran was seen in May 1972 with complaints of low back pain. He reported that he slipped and fell on wet pavement and could not get up by himself. He went back to his barracks and tried to sleep but the pain was so severe he got up and went to the emergency room. Physical examination showed lumbosacral tenderness and muscle spasm in the L3-L5 region. There were no fractures seen on x-ray. The clinical impression was acute muscle spasm. The Veteran was seen again in June 1972 and reported the pain was much better. 

On examination for separation in February 1975, the Veteran's spine was reported as normal on clinical evaluation. In March 1975, the Veteran was seen with complaints of pain in his neck and shoulder. The assessment was a muscle spasm. He was seen several days later and reported that the muscle spasm was still present but better. 
 
The Veteran underwent a VA examination in August 2011. The diagnoses were  cervical degenerative disc disease and stenosis. The examiner, a nurse practitioner, stated that no diagnostic testing was performed at the time the Veteran sought medical care during active duty and that a diagnosis of muscle spasm was arbitrarily assigned without ruling out other injury. It would be speculative at best to assume no injury to the cervical spine without diagnostic testing and thus, it was at least as likely as not that the current cervical spine disorder was a result of the injury which occurred on active duty. 
 
In a September 2011 addendum, the examiner stated that he cannot explain why the neck was not evaluated at the time other than to speculate that the Veteran, who was 23 years old, was more concerned about his back. He further stated that the Veteran was twice seen after the 1972 fall with complaints of neck pain. There were no x-rays taken and he was diagnosed with muscle spasms with no work up to determine the etiology of the neck pain. The examiner indicated he would stand by his previous opinion. 
 
In September 2011, Dr. S.S., a chiropractor, indicated that he examined the Veteran and obtained a complete medical history. He opined that the cervical spine disorder was precipitated and ultimately caused by his low back injury in 1972. Specifically, he stated:
 
By way of explanation, trauma which goes untreated is comparable to car alignment problems left un-repaired. Such a car may drive several thousand miles without incident before you notice more wear on one side than the other. (i.e. degeneration)
 
The injury to the low back in 1972 was NOT isolated in its affect. Damage to one part of the spine will change the function and balance of the entire spine, which in this case resulted in degeneration in the cervical spine. 
 
The Veteran underwent additional VA examination in September 2013. The examiner, a physician, provided a negative opinion indicating that there was a 38 year gap since service. Additionally, the Veteran did not complain of a neck injury on discharge or when the lower back injury occurred. 
 
In a November 2013 addendum, the VA examiner again provided a negative opinion for direct service connection. He also opined that the cervical spine disorder was not secondary to the service-connected lumbar spine condition, noting a normal exit examination and no continuity or chronicity for 30+ years. 
 
A January 2014 report from a private chiropractor, Dr. J.W., indicates he interviewed and examined the Veteran in regard to the injuries he claimed to have suffered in the slip and fall accident. Dr. J.W. reportedly also reviewed records provided by the Veteran. The overall diagnostic impressions included chronic moderate-to-severe neck pain and a left sided radicular component secondary to the 1972 slip and fall. The chiropractor provided a discussion regarding the biomechanics of the fall as well as the radiographic evidence. He further stated:
 
Based upon methods used to date cervical acceleration/deceleration injuries it is medically reasonable to conclude that these injuries were sustained over 35 years ago. This estimation is based upon the bone spurring and disc degeneration present in [the Veteran's] cervical spine. While this dating does not guarantee that this injury happened during [the Veteran's] slip and fall in 1972, it is medically reasonable to conclude that this fall was the cause of this injury. This becomes more so as [the Veteran] denied any injury prior to, nor following this accident. 
 
As set forth, the record contains evidence both for and against the claim. A VA physician provided a negative opinion, whereas the VA nurse practitioner and two chiropractors provided positive opinions. The Board acknowledges that the positive opinions were based, at least in part, on the Veteran's statements that he injured his neck during the slip and fall. While service records show complaints of neck pain in 1975, they do not document a neck injury at the time of the 1972 slip and fall. Notwithstanding, the Veteran is competent to report that he injured his neck at that time and that it continued to bother him during service and continuing to date. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layperson is competent to report on that of which he or she has personal knowledge). 
 
On review, the Board finds no reason to favor one opinion over the other and thus, the evidence is at least in equipoise as to whether the Veteran has a current cervical spine disorder related to active service. Therefore, resolving reasonable doubt in his favor, service connection is warranted. See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")
 
ORDER
 
Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease and stenosis, is granted. 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


